The petitioner filed his petition in the county court in 2004. In it he claimed that the Appeals Court, when it affirmed his convictions on direct appeal four years earlier, see Commonwealth v. Cruthird, 48 Mass. App. Ct. 1115, cert. denied, 531 U.S. 1027 (2000), violated his constitutionally protected right to represent himself on appeal. Before filing his petition, he pressed the same claim in a petition for a rehearing in the Appeals Court and in an application for further appellate review in this court, both of which were denied. The single justice was correct to deny the G. L. c. 211, § 3, petition against this backdrop. Our general superintendence power cannot be invoked merely in an attempt to obtain yet another layer of review after the normal process has run its course.

Judgment affirmed.